1001 West Fourth St. Winston-Salem NC 27101-2400 t f www.KilpatrickStockton.com July 17, 2009 Congressional Effect Family of Funds 420 Lexington Avenue, Suite 601 New York, New York10170 Ladies and Gentlemen: You have requested our opinion as to the Federal income tax consequences of the transaction (the “Reorganization”) pursuant to which the Free Enterprise Action Fund, a series of the Northern Lights Fund Trust (the “Acquired Fund”) will be acquired by the Congressional Effect Fund, a series of the Congressional Effect Family of Funds (the “Acquiring Fund”). This opinion is intended solely for delivery to the Congressional Effect Family of Funds on behalf of the Acquired Fund, the Acquiring Fund and their applicable shareholders.Only the Congressional Effect Family of Funds, the Acquiring Fund, the Acquired Fund and their applicable shareholders may rely on this opinion.We specifically disclaim any obligation to update or supplement this opinion to reflect any change in the law or Internal Revenue Service (the “IRS”) position with respect to issues addressed herein. We have examined and are familiar with such documents, records and other instruments related to the Reorganization and the parties thereto as we have deemed appropriate for the purposes of this opinion letter, including the Agreement and Plan of Reorganization dated July 16, 2009 (the “Plan”) and the Information Statement/Prospectus filed on July 13, 2009 with the Securities and Exchange Commission under the Securities Act of 1933 on Form N-14/A, relating to the Reorganization (the “Information Statement”). In rendering this opinion, we have assumed that the Reorganization will be carried out pursuant to the Plan, that all of the factual statements and information contained in the Information Statement, and in other documents, records and instruments supplied to us are correct and that there will be no material change with respect to such facts or information prior to the time of the Reorganization.In rendering this opinion, we have also relied on the assumptions stated below, and we have assumed that such representations and facts are correct in all material respects as of the date hereof and will remain correct at the Effective Time (as defined below) of the Reorganization. Congressional Effect Family of Funds
